                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

SAQUAN S. MUSGROVE,         )
                            )
             Plaintiff,     )
                            )
        v.                  )                        1:19CV164
                            )
CORRECTIONAL OFFICER MOORE, )
et al.,                     )
                            )
             Defendants.    )


          ORDER, MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

       This matter comes before the Court upon Plaintiff Saquan S. Musgrove’s Motion for

Default Judgment. (Docket Entry 18.) Also before the Court is Defendants Ashley Jones,

Kisha Moore, and Alkereen Whichard’s Motion to Set Aside Entry of Default. (Docket Entry

22.) Plaintiff has also filed a Motion to Amend the Complaint. (Docket Entry 24.) These

matters are ripe for disposition. For the following reasons, the undersigned will allow Plaintiff

an opportunity to amend his Complaint, recommend that Defendants’ motion to set aside

entry of default be granted, and recommend that Plaintiff’s motion for default judgment be

denied.

I. BACKGROUND

       Plaintiff, a pro se prisoner, filed this action against Defendants alleging use of excessive

force stemming from an incident at the Scotland Correctional Institution in February 2016.

(See generally Complaint, Docket Entry 1.) Since the issuance of the summonses, the U.S.

Marshal filed Returns indicating that Defendants had been served. (See Docket Entries 11,




      Case 1:19-cv-00164-CCE-JLW Document 26 Filed 12/10/20 Page 1 of 8
14.) On March 16, 2020, Plaintiff filed a document which the Court construed as a motion

for entry of default against Defendants. (Docket Entry 16.) Thereafter, the Court, having

concluded that said Defendants were served by the U.S. Marshal’s Office and neither had filed

an answer nor responsive pleading, entered default against Defendants pursuant to Federal

Rule of Civil Procedure 55(a). (Docket Entry 17.) Plaintiff then moved for default judgment

against Defendants. (Docket Entry 18.) In response, Defendants filed a motion to set aside

entry of default. (Docket Entry 22.)

       In support of their motion, Defendants submitted the declaration of Alan McInnes

(“McInnes”), an attorney with the North Carolina Department of Justice, Public Safety Section

(“NC DOJ”). (Alan McInnes Declaration, Docket Entry 23-1.) McInnes indicates that he

has been employed with the NC DOJ since May 2018 and was assigned to represent

Defendants on September 27, 2019. (Id. ¶¶ 2-3.) In accordance with NC DOJ policies and

procedures, McInnes requested that the paralegal assigned to this case send Defendants a letter

notifying them of their right to representation by the department. (Id. ¶ 4.) The last page of

the letter is referred to as the “Endorsement” page, which is where Defendants can indicate

that they wish to be represented by the NC DOJ. (Id.; see also Ex. A to McInnes Decl., Docket

Entry 23-1 at 21.) By October 15, 2019, McInnes’s office had received signed Endorsements

from Defendants requesting representation regarding this matter. (McInnes Decl. ¶ 5; see also

Ex. B to McInnes Decl., Docket Entry 23-1 at 22-24.) At that time, Defendants had taken the

required steps to be represented by the NC DOJ. (McInnes Decl. ¶ 5.)

       Prior to undertaking representation of Defendants, McInnes was then required to

recommend to the Deputy Attorney General that the NC DOJ should represent Defendants


                                              2



      Case 1:19-cv-00164-CCE-JLW Document 26 Filed 12/10/20 Page 2 of 8
and for the Deputy Attorney General to send a letter to Defendants confirming that the NC

DOJ would be representing them. (Id. ¶ 6.) After the confirming letter had been sent,

McInnes’s Section would then be able to represent Defendants. (Id.) As further explained

below, the recommendation was not made, the letter confirming representation was not sent,

and the undertaking of representation did not occur in the fall of 2019. (Id. ¶ 7.)

          McInnes states that from mid-September 2019 through mid-October 2019, it was an

extremely busy work period for him, to include being assigned approximately 50 cases,

handling three contested cases in the Office of Administrative Hearings on statutorily short

deadlines, dealing with two major discovery productions, and preparing trial and summary

judgment materials. (Id. ¶¶ 7(a)-(d).) He then went on emergency leave for three months

beginning October 22, 2019.1 (Id. ¶¶ 8-9.) During that period, McInnes’s supervisor assigned

his cases to other attorneys for monitoring and attention as necessary. (Id. ¶ 9.) McInnes is

informed and believes that his supervisor accomplished this task by contacting the paralegals

assigned to his cases to create a list of his cases and upcoming deadlines. (Id.) The paralegal

assigned to the instant matter apparently left this case off the list provided to McInnes’s

supervisor and it was never assigned to another attorney to monitor. (Id.)

          Upon returning from emergency leave, McInnes’s first priority was to determine the

status and deadlines for his cases by conferring with other counsel assigned to his cases. (Id.

¶ 10.) He also reviewed the case management system, “Infoshare,” to obtain a list of cases in

which he was assigned. (Id. ¶ 11.) When McInnes did a January 2020 update using the




1
    McInnes’s declaration inadvertently indicates October “2020” rather than October 2019.
                                                   3



         Case 1:19-cv-00164-CCE-JLW Document 26 Filed 12/10/20 Page 3 of 8
Infoshare system, the pending matter did not appear. (Id. ¶¶ 11-14; see also Ex. C to McInnes

Decl., Docket Entry 23-1 at 25-28.)

       Later, Defendants received the Notice of Hearing (the “Notice”) scheduling the

evidentiary hearing2 on Plaintiff’s motion for default judgment and forwarded it to their

supervisors. (McInnes Decl. ¶ 15.) Eventually, in late August 2020, the Notice was received

in McInnes’s Section. (Id.) At that time, it was discovered that the paralegal assigned to this

case had not input this case into Infoshare, and as a result, it did not appear on McInnes’s

January 2020 list. (Id. ¶ 14.)

       Since McInnes received the Notice, he has been working diligently including

investigating the background, interviewing defendants, researching caselaw, preparing his

declaration, and helping to prepare the memorandum in support of the motion to set aside

the entry of default. (Id. ¶ 17.) He has also reviewed the underlying merits of the case and,

based on his experience and the facts of this case, McInnes believes Defendants have a

meritorious defense. (Id. ¶ 18.) Although Plaintiff complains of injuries as a result of

Defendants’ alleged excessive force in using keys to beat the back of Plaintiff’s hands, McInnes

avers that there is no incident report relating to Plaintiff on the day of the alleged incident,

there are no medical records relating to Plaintiff on that day, and Defendants deny that any

such event occurred. (Id. ¶ 19.) These facts, among others, in McInnes’s opinion, gives rise

to a meritorious defense. (Id.)




2
 This hearing was cancelled pending a ruling on Defendants’ motion to set aside entry of default.
(See Text Order dated 9/14/2020.)
                                                 4



      Case 1:19-cv-00164-CCE-JLW Document 26 Filed 12/10/20 Page 4 of 8
II. DISCUSSION

       A. Defendants’ Motion to Set Aside Entry of Default

       Pursuant to the Federal Rules of Civil Procedure, “[t]he Court may set aside an entry of

default for good cause[.]” Fed. R. Civ. P. 55(c). The Fourth Circuit has held that certain factors

must be considered to determine if there is “good cause” to set aside an entry of default: (1)

whether the moving party has a meritorious defense, (2) whether it acts with reasonable

promptness, (3) the personal responsibility of the defaulting party, (4) the prejudice to the

party, (5) whether there is a history of dilatory action, and (6) the availability of sanctions less

drastic. Payne ex rel. Estate of Calzada v. Brake, 439 F.3d 198, 204-05 (4th Cir. 2006). “Any

doubts about whether relief should be granted should be resolved in favor of setting aside the

default so that the case may be heard on the merits.” Tolson v. Hodge, 411 F.2d 123, 130 (4th

Cir. 1969) (citation omitted). Resolution of motions made under Rules 55(c) “is a matter which

lies largely within the discretion of the trial judge[.]” Consol. Masonry & Fireproofing, Inc. v.

Wagman Const. Corp., 383 F.2d 249, 251 (4th Cir. 1967).

       Considering the factors in Payne, the Court concludes that Defendants’ motion should

be granted. The Court first considers whether Defendants have raised a meritorious defense.

Payne, 439 F.3d at 205. Defendants contend that they have a meritorious defense as there are

several markers outlined in McInnes’s declaration indicating that the alleged excessive force

incident never occurred, or at least not as alleged. (See McInnes Decl. ¶ 19.) “[T]he Eighth

Amendment forbids ‘the unnecessary and wanton infliction of pain’ ” on prisoners by prison

officials. Hill v. Crum, 727 F.3d 312, 317 (4th Cir.2013) (quoting Whitley v. Albers, 475 U.S. 312,

319 (1986)). In excessive force claims, the core inquiry “is whether force was applied in a


                                                 5



      Case 1:19-cv-00164-CCE-JLW Document 26 Filed 12/10/20 Page 5 of 8
good faith effort to maintain or restore discipline or maliciously and sadistically for the very

purpose of causing harm.” Rios v. Veale, 648 F. App’x 369, 371 (4th Cir. 2016) (internal

quotations and citation omitted). It is the nature of the force, not the extent of the injury, that

is the main inquiry here. Wilkins v. Gaddy, 559 U.S. 34, 38 (2010) (“An inmate who is

gratuitously beaten by guards does not lose his ability to pursue an excessive force claim merely

because he has the good fortune to escape without serious injury.”) Here, McInnes’s

declaration avers that no incident report exists of the alleged February 2016 incident, nor are

there any correlating medical reports. (McInnes Decl. ¶ 19.) Furthermore, Defendants deny

that any such event ever occurred. (Id.) As such, Defendants have presented a meritorious

defense at this juncture. United States v. Moradi, 673 F.2d 725, 727 (4th Cir. 1982) (“[A]ll that

is necessary to establish the existence of a ‘meritorious defense’ is a presentation or proffer of

evidence, which, if believed, would permit either the Court or the jury to find for the defaulting

party.”).

       As to the second and third factors, both weigh in favor of Defendants. Defendants

acted with reasonable promptness forwarding the Notice to their chain of command which

was later received in McInnes’s office. (McInnes Decl. ¶ 15.) McInnes then immediately

began investigating the matter and began preparing for the filing of the motion to set aside the

entry of default and supporting materials. (Id. ¶ 17.) Additionally, McInnes’s declaration

demonstrates Defendants themselves took the actions they needed to take to be represented

and it was McInnes and his office that were responsible for the delay in responding.

       The remaining factors also weigh in favor of Defendants. Considering the fourth

factor, Plaintiff would not be prejudiced by setting aside entry of default in this action. Payne,


                                                6



       Case 1:19-cv-00164-CCE-JLW Document 26 Filed 12/10/20 Page 6 of 8
439 F.3d at 205. Plaintiff has not cited any particular prejudicial effect, nor does the Court

find that this matter would be adversely impacted by setting aside default. No discovery has

been taken in this matter. With respect to the fifth and sixth factors, there is no history of

dilatory conduct on the part of Defendants, and sanctions are not warranted given the

circumstances of Defendants’ tardiness. Thus, for good cause shown, and because the relevant

factors weigh in favor of setting aside entry of default, Defendants’ motion should be granted.

       B. Plaintiff’s Motion for Default Judgment

       Plaintiff has filed a motion seeking default judgment against Defendants, and monetary

relief as set forth in the Complaint. (Docket Entry 18.) Because the Court recommends that

entry of default against Defendants should be set aside in this matter, Plaintiff’s motion should

be denied.

       C. Plaintiff’s Motion to Amend Complaint

       Plaintiff moves to amend his Complaint. (Docket Entry 24.) It appears that Plaintiff is

seeking to amend allegations related to Defendant Whichard. (See id. at 1.) Based upon

Plaintiff’s document submitted days after his motion to amend (see Docket Entry 25), Plaintiff

would like to add some allegations surrounding the lack of records surrounding his injury and

his delayed treatment.3 Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, “[a]

party may amend its pleading once, as a matter of course . . . . In all other cases, a party may

amend its pleading only with the opposing party’s written consent or the court’s leave. The

court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a). Defendants



3
 To the extent this document seeks appointment of counsel, his request is denied for reasons
previously stated. (See Text Order dated 10/1/2019.)
                                                 7



      Case 1:19-cv-00164-CCE-JLW Document 26 Filed 12/10/20 Page 7 of 8
have neither answered Plaintiff’s original pleadings in this matter nor opposed said motion.

The Court finds that Plaintiff should be permitted to amend his pleadings in this matter.

However, Plaintiff will be required to file an amended Complaint setting forth all of his

allegations solely against Defendants Ashley Jones, Kisha Moore, and Alkereen Whichard

related to the February 2016 incident at the Scotland Correctional Institution.

III. CONCLUSION

       For the reasons stated herein, IT IS HEREBY ORDERED that Plaintiff’s Motion

to Amend the Complaint (Dock Entry 24) be GRANTED to the extent Plaintiff shall have

up to and including January 8, 2021 to file an Amended Complaint. To assist Plaintiff, the

Clerk shall send Plaintiff a blank § 1983 prisoner complaint form. Plaintiff shall entitle said

form, “Amended Complaint,” and said document shall set forth all allegations solely against

Defendants Ashley Jones, Kisha Moore, and Alkereen Whichard related to the February 2016

incident at the Scotland Correctional Institution.

       IT IS RECOMMENDED that Defendants’ Motion to Set Aside Entry of Default

(Docket Entry 22) be GRANTED and that the Court’s Entry of Default (Docket Entry 17)

be set aside.

       IT IS FURTHER RECOMMENDED that Plaintiff’s Motion for Default Judgment

(Docket Entry 18) be DENIED.

                                                     _______________________________
                                                                 Joe L. Webster
                                                         United States Magistrate Judge

December 10, 2020
Durham, North Carolina



                                               8



      Case 1:19-cv-00164-CCE-JLW Document 26 Filed 12/10/20 Page 8 of 8
